Exhibit 10.35
AMENDMENT NO. 1
TO
THE NORTH AMERICAN COAL CORPORATION
VALUE APPRECIATION PLAN FOR YEARS 2006 TO 2015
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)
     The Compensation Committee of the Board of Directors of The North American
Coal Corporation (the “Company”), hereby adopts this Amendment No. 1 to The
North American Coal Corporation Value Appreciation Plan for Years 2006 to 2015
(Amended and Restated Effective January 1, 2008) (the “Plan”), effective as of
January 1, 2008. Words and phrases used herein with initial capital letters that
are defined in the Plan are used herein as so defined.
Section 1
     Section 6.1 of the Plan is hereby amended by adding the following new
provisions to the end thereof:
“Calculations of VAP Target Amounts for each calendar year during the Plan Term
shall initially be based on a Participant’s Salary Grade as of January 1st of
such year. However, VAP Target Amounts may be changed during or after such year
in accordance with Sections 6.2 (c) and 6.3 and under the following
circumstances: (i) if a Participant receives a change in Salary Grade, salary
midpoint and/or long-term incentive compensation target percentage during a
calendar year, such change will be reflected in a pro-rata VAP Target Amount and
(ii) employees hired into or promoted to a position eligible to participate in
the Plan during the year will, if designated as a Participant by the Committee,
be assigned a pro-rated VAP Target Amount based on their length of service
during the year. Unless otherwise determined by the Committee, in order to be
eligible to receive an Award for a particular calendar year, the Participant
must be employed by the Employers and must be a Participant on December 31st of
such year; provided that if a Participant dies, becomes Disabled or retires (as
defined in Section 6.2(a)) during the year, the Participant shall be entitled to
a pro-rata portion of the Award for such year, calculated based on actual
performance for the entire Award Term in accordance with Section, based on the
number of days the Participant was actually employed by the Employers during the
year.”
Section 2
     Sections 6.2(b), 6.2(c) and 6.2(e) of the Plan are each hereby amended in
their entirety to read as follows:
     “(b) A Participant shall become entitled to receive payment of the vested
portion of his VAP Account on the earliest to occur of the following dates (the
“Payment Dates”):
     (i) December 31, 2011;
     (ii) A Change in Control;
     (iii) the date of a Participant’s Separation From Service for death,
Disability or retirement (as defined above); or
     (iv) the termination of this Plan pursuant to Section 9, to the extent
permitted by Code Section 409A.
     (c) Notwithstanding the foregoing, all payments under this Plan (including
payments of vested amounts) must be approved by the Committee before such
payment is made. Such Committee approval will be received, and the actual
payment will be made, within 90 days of the applicable Payment Date specified in
Subsection (b) above; provided, however, that (i) in the event of a Change in
Control, the payment of all amounts credited to the Participant’s VAP Account on
the date of the Change in Control, plus the pro-rata Target Award for the year
of the Change in Control, shall be made within 2 days prior to, or 30 days
after, such Change in Control and

1



--------------------------------------------------------------------------------



 



(ii) in the event of a payment due to death, Disability or retirement, all
amounts credited to the Participant’s VAP Account as of such date (plus
interest) shall be paid within 90 days of such date and the Award earned for the
Award Year in which the date of death, Disability or Retirement occurs shall be
paid during the period from January 1st through April 30th of the calendar year
following such date; provided, however, that if the Participant receiving a
payment on account of Disability or Retirement is a Key Employee, such payment
shall not occur any earlier than the 1st day of the 7th month following a
Separation from Service on account of retirement or Disability (with interest
continuing to accrue until the last day of the month prior to the actual payment
date). The Participant’s Employer shall deliver to the Participant or, if
applicable, his designated beneficiaries (or, if none, his estate) a check in
full payment of the amount represented by the Participant’s vested interest in
his VAP Account. The Employer by which the Participant was last employed prior
to the payment date of the Account shall be liable for the payment of such
Account to or on behalf of such Participant, but such Employer’s liability shall
be limited to its proportionate share of such Account, as hereinafter provided.
If the Award(s) that were credited to a Participant’s VAP Account are based on
the Participant’s employment with more than one Employer, the liability for such
payment shall be shared by all such Employers (by reimbursement to the Employer
making such payment(s)) as determined by the Company (taking into consideration
the Participant’s service and compensation paid by each such Employer) and as
will permit the income tax deduction by each such Employer of its portion of the
payments made and to be made hereunder.
     (d) The amounts payable under this Plan shall be calculated based on the
value of the VAP Account as of the last day of the month immediately preceding
the date of payment.”

2